

116 HRES 574 IH: Supporting the teaching of climate change in schools.
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 574IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Ms. Lee of California (for herself, Mrs. Dingell, Ms. Brownley of California, Ms. Moore, Ms. Barragán, Ms. Meng, Ms. Hill of California, Mr. Tonko, Mr. McNerney, Mr. Lowenthal, Mr. Keating, Mr. Espaillat, Mr. Morelle, Mr. Grijalva, Ms. Tlaib, Ms. Norton, Ms. Castor of Florida, Ms. Schakowsky, and Mr. Raskin) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the teaching of climate change in schools.
	
 Whereas more than 80 percent of parents in the United States support the teaching of climate change;
 Whereas 86 percent of teachers in the United States feel that climate change should be taught in schools;
 Whereas 17 percent of teachers say they either do not have materials to teach climate change or they do not know enough about the subject to teach it;
 Whereas climate change is not a partisan or political issue; Whereas there is a broad consensus among climate scientists that the human activities contributing to increases in greenhouse gas emissions are the dominant cause of climate change;
 Whereas, to meaningfully act upon our changing climate and changed world, young people need education about its causes, consequences, anticipated future impacts, and possible solutions;
 Whereas climate change is a social justice, racial justice, and human rights issue; Whereas, according to the National Center for Science Education, 37 States and the District of Columbia recognize human-caused climate change in their science education standards;
 Whereas the National Science Teaching Association, the National Association of Geoscience Teachers, the National Association of Biology Teachers, and other professional organizations have called for greater support for science educators in teaching climate science and climate change;
 Whereas, in 2015, the California State PTA declared climate change a children’s issue; Whereas, in 2019, the California Association of School Psychologists declared climate change a potential threat to the psychological and social development of children;
 Whereas climate change is threatening students’ communities with intensifying natural disasters, increasing temperatures, rising sea levels, and other extreme weather threats;
 Whereas climate change disproportionately affects students of color and students in poverty, thereby exacerbating existing inequalities and limiting equality of opportunity;
 Whereas children represent a particularly vulnerable group because greenhouse gases emitted into the atmosphere will continue to accumulate over the coming decades and cause negative health outcomes;
 Whereas children are more vulnerable to the effects of criteria air pollutants emitted during the burning of fossil fuels;
 Whereas Americans must unify behind addressing climate change for the good of this generation and all subsequent generations;
 Whereas school districts should explore district-wide sustainability initiatives to educate students and reduce their carbon footprint;
 Whereas teaching climate change in schools will help students understand the human impact of climate change;
 Whereas teaching climate change in schools will help students understand that life on Earth depends on, is shaped by, and affects our climate;
 Whereas teaching climate change will help students develop energy literacy and may stimulate interest in STEM careers;
 Whereas teaching climate change will have consequences for Earth, human lives, and ecosystems around the world;
 Whereas when students engage in a climate change curriculum, they can develop a greater sense of efficacy with respect to their capacity to address critical social and environmental issues; and
 Whereas the global impact of climate change and the urgency and magnitude of the challenge of addressing climate change will eventually fall on current students: Now, therefore, be it
	
 That the House of Representatives— (1)supports teaching climate change in public and private schools at all grade levels;
 (2)encourages the Federal Government, States, localities, nonprofit organizations, schools, and community organizations to teach climate change in appropriate programs and activities, with the goal of increasing public knowledge on the impacts that humans have on the climate; and
 (3)encourages school districts to provide robust resources to teachers and students so they can learn about climate change in a safe and open learning environment.
			